NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 14-4788
                                   _______________

                                JANET LIEB; ED LIEB,
                                                  Appellants
                                         v.

                           ALLSTATE PROPERTY AND
                        CASUALTY INSURANCE COMPANY
                               _______________

                            On Appeal from the District Court
                         for the Eastern District of Pennsylvania
                                   (No. 2-14-cv-04225)
                       District Judge: Honorable Cynthia M. Rufe
                                    _______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  November 5, 2015

            Before: FUENTES, JORDAN, and VANASKIE, Circuit Judges

                                 (Filed: January 6, 2016)

                                   _______________

                                       OPINION
                                     ____________

FUENTES, Circuit Judge:

      The plaintiffs in this case, Janet and Ed Lieb, had the misfortune of waiving


 
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
underinsured motorist coverage only to be rear-ended by an underinsured driver. They

now seek to compel their insurer, Allstate Property and Casualty Insurance Company, to

provide underinsured motorist coverage on the ground that their waiver was invalid. It

was not, and so we will affirm.

                                             I.

         The Liebs purchased an insurance policy on their car in May of 2012. As part of

that transaction, Ed Lieb signed a waiver of underinsured motorist coverage. It stated:

         By signing this waiver I am rejecting underinsured motorist coverage under
         this policy, for myself and all relatives residing in my household.
         Underinsured motorist coverage protects me and relatives living in my
         household for losses and damages suffered if injury is caused by the
         negligence of a driver who does not have enough insurance to pay for all
         losses and damages. I knowingly and voluntarily reject this coverage.1

         The waiver form, which Allstate provided, included lines for a signature and date.

Ed Lieb signed the form but did not handwrite a date. He then faxed the form back to

Allstate. When Allstate received the form, it bore a machine-written legend at the top

including a timestamp, “05/17/2012 12:25,” a fax number, and the words “KAYLINE

PROCESSING INC.” Kayline Processing is purportedly Ed Lieb’s employer.2

         A little over one year later, Janet Lieb was driving with Ed Lieb in the passenger

seat when they were rear-ended by another car.3 The Liebs claim to have suffered



 1
     App. Vol. I at 158.
 2
     Id. at 152.
 3
     Am. Compl. (App. Vol. I at 16–31) ¶¶ 5–8.

                                              2
permanent and disfiguring injuries in the crash.4       They then sued Allstate in the

Philadelphia Court of Common Pleas for underinsured motorist benefits and bad faith,

claiming that their waiver of underinsured motorist coverage was invalid.5

        Allstate removed the case to the Eastern District of Pennsylvania and moved to

dismiss the complaint. The Liebs moved to remand the case back to state court and

moved to file an amended complaint. The District Court granted the motion to amend the

complaint and denied Allstate’s first motion to dismiss as moot. The Liebs then filed

their amended complaint and Allstate again moved to dismiss.

        The District Court denied the Liebs’ motion to remand and granted Allstate’s

motion to dismiss. For reasons that will appear, we will affirm both decisions.6

                                            II.

        The Liebs contend that the District Court should have remanded the case to state

court on the ground that they seek as damages less than the $75,000 jurisdictional

threshold. We disagree.

        The Liebs’ state-court complaint included counts for underinsured motorist

coverage and for bad faith. The Liebs sought (i) $50,000 in damages, “plus all costs and

 4
     Id. ¶¶ 14–15, 23–24.
 5
    See State Compl. (App. Vol. I at 39–53). The state complaint also included an
alternative claim for uninsured motorist coverage.
 6
    We exercise plenary review over a district court’s denial of a motion to remand.
Werwinski v. Ford Motor Co., 286 F.3d 661, 665 (3d Cir. 2002). We also exercise
plenary review over an appeal from the grant of a motion to dismiss. Brown v. Card
Serv. Ctr., 464 F.3d 450, 452 (3d Cir. 2006). We have jurisdiction over an appeal from a
district court’s final order under 28 U.S.C. § 1291.

                                            3
other relief this court deems necessary,” on the underinsured coverage claim, and

(ii) $50,000 in damages, “plus statutory interest, punitive damages, and attorney’s fees,”

on the bad faith claim.7 The amended complaint, filed after the case was removed to

federal court, seeks (i) “an amount in excess” of $50,000 “but not more than” $75,000 on

behalf of both Janet and Ed Lieb for underinsured motorist coverage,8 and (ii) the same

$50,000 to $75,000 dollar range, “inclusive of statutory interest, punitive damages, and

attorney’s fees,” on the bad faith claim.9 While one could certainly read the amended

complaint as seeking upwards of $100,000 on behalf of each plaintiff, the Liebs claim to

have limited each of their total recoveries to no more than $74,999.10 They therefore

assert that the District Court lacked removal jurisdiction because the damages claims in

their amended complaint are below the $75,000 jurisdictional threshold.

         We begin with first principles. Allstate removed this case to federal court under

28 U.S.C. § 1441(a), which permits a defendant to remove any case over which the

federal court would have had original jurisdiction. Here, the basis for jurisdiction is

diversity of citizenship, as the Liebs are citizens of Pennsylvania and Allstate is a citizen

of Illinois.11 The District Court therefore would have had diversity jurisdiction under

28 U.S.C. § 1332(a)(1), so long as the amount in controversy exceeds $75,000.

 7
     App. Vol. I at 46, 47.
 8
     Id. at 20, 23.
 9
     Id. at 24, 25.
 10
      See id. at 60 (Liebs’ Mem. of Law in Support of their Motion to Remand).
 11
      See id. at 33 (Notice of Removal) ¶ 3.

                                               4
         Where the Liebs go awry is in seeking remand on the basis of the damages figures

in their amended complaint.         When assessing whether allegations in a state-court

complaint are sufficient to support removal to federal court, we look to the complaint that

was in effect when removal occurred.12 Here, that means we consider only the allegations

in the complaint filed in the Philadelphia Court of Common Pleas. Nor can plaintiffs

“destroy federal jurisdiction simply by amending a complaint that initially satisfied the

monetary floor.”13 The District Court reviewed the allegations in the Liebs’ original

complaint and concluded that, in view of claims for statutory damages, punitive damages,

and attorneys’ fees, that complaint sought more than the $75,000 jurisdictional threshold

on behalf of each plaintiff. This is a “reasonable reading of the value of the rights being

litigated,” and we will not disturb it.14

                                             III.

         The Liebs next challenge the District Court’s grant of Allstate’s motion to dismiss.

They assert that their waiver of underinsured motorist coverage was invalid under

Pennsylvania law and that the District Court erred by concluding otherwise. We agree

with the District Court and will affirm its decision to dismiss the case.

         The Liebs rely on the section of the Pennsylvania Motor Vehicle Financial




 12
    See, e.g., Werwinski, 286 F.3d at 666 (quoting Steel Valley Auth. v. Union Switch &
Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987)).
 13
      Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir. 1993).
 14
      Id. at 146.

                                               5
Responsibility Law governing waivers of underinsured motorist coverage.15                   That

provision mandates the precise language that must appear in a waiver form and states that

the form “must be signed by the first named insured and dated to be valid.”16 Any form

“that does not specifically comply” with these requirements is void.17 The Liebs read

these rules to require that a waiver form be signed and dated by the insured and claim that

their waiver is void because Ed Lieb did not date the form himself. Allstate contends that

the law only requires a waiver form to be dated in some way, not necessarily by the

insured, and insists that the machine-written timestamp that appears on the Liebs’ faxed

form should suffice.

            We conclude that Allstate’s interpretation of the law is more persuasive. First, as a

matter of plain reading, the law does not say that a waiver form must be “signed and

dated by the first named insured to be valid.” Rather, it says that it must be “signed by

the first named insured and dated to be valid.”             The Pennsylvania Legislature was

certainly capable of adopting the first formulation, but it opted not to. Second, as

explained by the only other court to have interpreted this provision, “Pennsylvania courts

generally have applied consumer protection regulations in a common sense manner to

effectuate their purpose without giving an insured a windfall in circumstances where the




 15
      75 Pa. Cons. Stat. Ann. § 1731(c.1).
 16
      Id.
 17
   Id. If a waiver is invalid, underinsured motorist coverage “under that policy shall be
equal to the bodily injury liability limits.” Id.

                                                  6
reasons for the protection afforded are not implicated.”18 Understood this way, the “only

logical purpose for a date is to eliminate disputes about when such a waiver was

effective.”19 The Liebs’ reading, by contrast, would allow wily insureds to file undated

waiver forms in the hope of duping an inattentive insurer, only to later demand coverage

if an accident were to occur.

         To be fair, the Liebs are correct when they point out that Pennsylvania courts have

strictly applied that state’s insurance waiver laws. So, for example, courts have held that

the addition or omission of even a single word from the statutorily required waiver

language renders a waiver form invalid.20 But the issue here is not whether to apply the

waiver statute strictly, but rather how to interpret that law in the first instance. In our

view, the machine-written timestamp on the Liebs’ waiver form suffices for the form to

have been “dated” in accordance with Pennsylvania law. 21




 18
    State Farm Fire & Cas. Co. v. Rey, No. 94-cv-5274 (JCW), 1995 WL 241493, at *2
(E.D. Pa. Apr. 21, 1995) (concluding that a date pre-inscribed by an insurance company
on a waiver form was sufficient for the form to be “dated” under Pennsylvania law).
 19
      Id. at *3.
 20
    See, e.g., Jones v. Unitrin Auto & Home Ins. Co., 40 A.3d 125, 131 (Pa. Super.
Ct. 2012) (additional language rendered a waiver form invalid); Am. Int’l Ins. Co. v.
Vaxmonsky, 916 A.2d 1106, 1110–11 (Pa. Super. Ct. 2006) (omission of the word “all”
from the phrase “all losses and damages” rendered a waiver form invalid).
 21
    The Liebs contend that, by reaching this conclusion, both we and the District Court
are improperly refusing to apply Pennsylvania law. See, e.g., Liebs’ Br. at 10 (“The state
law is outcome determinative on its face and failure to apply it would lead to forum
shopping and inequitable administration of law.”). This is mistaken. In the absence of
clear precedent, we simply interpret Pennsylvania law differently than the Liebs do.

                                              7
                                                IV.

         Before we conclude, a final word about attention to detail is appropriate. The

Liebs’ state-court complaint included counts for underinsured motorist coverage and

uninsured motorist coverage, though the Liebs’ counsel attached as an exhibit to the

complaint only the form waiving uninsured motorist coverage.22 When the District Court

granted the Liebs’ motion to amend, the Liebs filed a new complaint that raised only a

claim for underinsured motorist coverage, but still—erroneously—attached the waiver

form for uninsured motorist coverage.23 Allstate pointed out the mistake and provided the

District Court with the correct waiver form.24            The District Court even noted the

confusion over the correct form in its opinion.25 Despite all of this back-and-forth, both

the Liebs and Allstate refer to the wrong form in their briefing before this Court.26 Such

a mistake is problematic enough on its own, but it is fairly astonishing in a case like this

that hinges entirely on the legal validity of a single piece of paper. Counsel for both

parties are well advised to be more diligent in the future.

         We will affirm the judgment of the District Court.




 22
      App. Vol. I at 52.
 23
      Id. at 31.
 24
      Id. at 152 n.1 (noting the mistake); id. at 158 (attaching the correct waiver form).
 25
      Id. at 14 n.23.
 26
      See Liebs’ Br. at 11 (citing App. Vol. I at 31); Allstate’s Br. at 2, 5, 8 (same).

                                                 8